DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant arguments and claim amendments filed July 11, 2022 have been entered into the file. Currently claim 1 is amended, claim 18 is cancelled, and claims 9-15 are withdrawn, resulting in claims 1-8 and 16-17 pending for examination.

Election/Restrictions
Claim 1 is allowable. Claims 9-15, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I, drawn to a nonwoven fabric; II, drawn to a process for forming a nonwoven fabric; III, drawn to a hygiene absorbent article; and IV, drawn to an absorbent article, as set forth in the Office action mailed on March 9, 2020, is hereby withdrawn and claims 9-15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Amendments
Response – Claim Rejections 35 USC § 103
The rejections of:
claims 1-2, 4-8, and 16 under 35 U.S.C. 103 as being unpatentable over Boscolo (US 2010/0324515) in view of Chester (US 2014/0276517),
claims 3 under 35 U.S.C. 103 as being unpatentable over Boscolo (US 2010/0324515) in view of Chester (US 2014/0276517) and further in view of Ryan (US 6506873),
claim 17 under 35 U.S.C. 103 as being unpatentable over Boscolo (US 2010/0324515) in view of Chester (US 2014/0276517) and further in view of Marmon (US 2004/0241399),
claims 1-8 and 16 under 35 U.S.C. 103 as being unpatentable over Boscolo (US 2010/0324515) in view of Chester (US 2014/0276517) and Ryan (US 6506873), and
claim 17 under 35 U.S.C. 103 as being unpatentable over Boscolo (US 2010/0324515) in view of Chester (US 2014/0276517) and Ryan (US 6506873) and further in view of Marmon (US 2004/0241399)
have been withdrawn in light of the amendments to the claims filed July 11, 2022.


Reasons for Allowance
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art does not teach or suggest a nonwoven fabric comprising a plurality of polylactic acid-containing fibers that form a nonwoven web, which fibers are boldly bound perpendicular to the machine direction, wherein the web has a side which is provided with an alternating pattern of individualized bonded areas which bonded areas are in the form of rods that have a linear shape, wherein the distance between each pair of adjacent rods in the cross direction is from 1.8 to 3.0 mm, and the distance between each pair of adjacent rods in the machine direction is from 3.3 to 4.2 mm, in combination with the remainder of claim 1.

Boscolo (US 2010/0324515), cited in the previous office action, is considered the closest prior art of record. Boscolo teaches a hydroentangled nonwoven composite nonwoven comprising at least two superposed layers, wherein the first layer is a pre-consolidated spunbonded layer (A), and the second layer is a carded layer or a spunbonded layer (one or more additional nonwoven layers) (paragraphs [0034]-[0038]). The pre-consolidated spunbonded layer (A) is thermobonded (paragraphs [0030]-[0033]). The polymeric materials used for making the continuous spun filaments of the pre-consolidated spunbonded layer (A) can be any known spinnable polymeric material, for example polylactic acid, and the continuous spun filaments can be monocomponent or multicomponent filaments, especially sheath/core bicomponent filaments (paragraphs [0072]-[0073]). The spunbonded web is a light web whose weight is between 7 g/m2 and 35 g/m2, preferably less than 25 g/m2, more preferably less than 15 g/m2, and even more preferably less than 12 g/m2 (paragraph [0077]).
An example of a micro-bonding pattern that is suitable for practicing the invention is shown on FIGS. 5 to 7, which will be referred hereinafter “C#1” (paragraph [0089]). As can be seen in FIG. 5, the pattern is an alternating pattern of individualized bonded areas which are arranged in the cross-machine direction of the web such that the lengths of the individual bonded areas form an angle of 90o with the machine direction of the web (FIG. 5). The bonded areas are arranged such that no uninterrupted regions exist along the machine direction of the web, while in the cross-machine direction of the web, the arrangement of bonded areas define a plurality of uninterrupted regions that extend continuously across the web (FIG. 5). The bonding ratio (R) is low, preferably less than 30% and more preferably less than 20% (paragraph [0091]). The bonding ratio (R’) of the pre-consolidated spunbonded layer (A) (surface of the bonded areas) is preferably equal to or less than the bonding ratio (R) of the bonding pattern (paragraphs [0098]-[0100]). This would result in a non-bonded area in the range of 70% or more, preferably 80% or more.
Examples No 5 to No 7 (10 g/m2) and examples No 12 and No 13 (32 g/m2) relate to pre-consolidated spunbonded webs of the invention of Boscolo which have been compressed and thermo-bonded with the pattern “C#1” (paragraph [0119]). Examples No 5 to No 7 and No 12 and No 13 have a bonding ratio (R) of 18.5% (Table 1C), which is preferably equal to the bonding ratio (R’) (surface of the bonded areas) (paragraphs [0098]-[0100]). This results in a non-bonded area of 81.5%.

Chester (US 2014/0276517), cited in the previous office action, is relevant to the claimed invention. Chester teaches composite nonwoven fabrics which are capable of elongation via mechanical stretching (paragraph [0002]). In particular, embodiments of Chester provide a nonwoven fabric comprising a plurality of fibers that are bonded together to form a coherent web, with bond patterns having rod shapes that extend in the cross direction of the fabric (paragraphs [0008] and [0011]). It has been discovered that CD bonding with rod shaped bonds have significant improvements in both machine direction (MD) and CD elongation in comparison to oval shaped bond patterns (paragraph [0075]). The CD rod bonding pattern resulted in significant and dramatic changes in elongation at 5 and 10N (paragraph [0076]; Table 1). The CD rod patterns generally have an aspect ratio of about 1.5 to 10, preferably about 2 to 10, in particular from about 4 to 8 (paragraph [0080]).

Ryan (US 6506873), cited in the previous office action, is relevant to the claimed invention. Ryan teaches polylactide containing fibers, and how they can be modified to provide desirable properties in nonwoven end products (col. 2, lines 43-47). The fibers or filaments can be entangled, bonded, and the like, and can be incorporated as part of a laminate or other structure, for example in a SMS fabric (col. 3, lines 22-27). The nonwovens of the invention of Ryan are of particular importance in applications were biodegradeability can advantageously be combined with a fabric or laminate function to provide desired softness, drape, barrier properties, elongation, fit, comfort, and the like such as absorbent and fluid transfer fabrics used in hygiene products such as diapers, training pants, feminine absorbent articles, and the like (col. 3, lines 30-39).
Ryan further teaches the use of a multicomponent fibers which includes at least one component which is PLA or PLA-based (col. 22, lines 22-27). A sheath-core configuration allows the strength and bonding of multicomponent fibers to be controlled (col. 22, lines 34-39). A polylactide of high enantiomeric purity can be used for a thermally stable, low shrinkage core, and a polylactide of lower enantiomeric purity could be used to provide a thermally bondable sheath (col. 22, lines 40-54). A low modulus PLA, such as one having lower enantiomeric purity, could be placed in the core to provide a fiber with lower stiffness, improved hand, drape, or softness, while the sheath provides acceptable bonding and low tackiness (col. 22, lines 40-54). Additional advantages of using PLA as the core component in a sheath/core structure include better processing due to having a processing temperature closer to that of polyolefins (polypropylene and polyethylene), it puts less demand on the quench system, increases the longevity of the die, reduces energy expense, and enhances thermal stability of the fiber when an oriented and crystalline PLA is used (col. 23, line 65 through col. 24, line 33).

Marmon (US 2004/0241399), cited in the previous office action, is relevant to the claimed invention. Marmon teaches pattern bonded nonwoven fabrics having a secondary pattern bonded within a first pattern (paragraph [0001]). Marmon further teaches that the total bonded area of the fabric and the size of the bond points impart different properties to the nonwoven fabrics (paragraph [0010]). For example, highly bonded areas tend to impart dimensional stability, while lesser bonded areas provide flexibility, drapability, and porosity (paragraph [0010]).

As identified by Applicant in the response and Declaration filed on March 28, 2022, Boscolo teaches that it is an objective of the invention to have a higher bond density (Boscolo; paragraph [0033]) which has specific advantages (Boscolo; paragraphs [0039], [0126], [0137], [0140], [0145]). The previous rejection relied on pattern “C#1” which has a D1 and D2 that is shorter than what is claimed (Boscolo; paragraph [0095]). Modifying or optimizing the spaces to be larger as suggested previously would necessarily decrease the bond density of Boscolo. Additionally, the previous rejections suggested modification of the shape of Boscolo which may also affect the final bond density. The prior art does not provide enough information for one of ordinary skill in the art to carry out the previous proposed modifications while also maintaining the desired the higher bond density of Boscolo such that Boscolo meets its stated objective. Therefore the ordinary artisan would not have been motivated by the prior art to modify Boscolo to arrive at the claimed invention.

As such there is no prior art, either alone or in combination, which teaches or renders obvious a nonwoven fabric comprising a plurality of polylactic acid-containing fibers that form a nonwoven web, which fibers are boldly bound perpendicular to the machine direction, wherein the web has a side which is provided with an alternating pattern of individualized bonded areas which bonded areas are in the form of rods that have a linear shape, wherein the distance between each pair of adjacent rods in the cross direction is from 1.8 to 3.0 mm, and the distance between each pair of adjacent rods in the machine direction is from 3.3 to 4.2 mm, in combination with the remainder of claim 1.

Claims 2-17 depend from claim 1 and thus are allowable for the same reasons recited with respect to claim 1 above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789

/LARISSA ROWE EMRICH/Examiner, Art Unit 1789